DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention is unclear and indefinite how the body of the claim carries out the intent of the pre-ample, because the pre-ample claim “…configured for generating a measuring program…” However, in line 13, recites “analyze a first measuring program”, where is “a first measuring program” come from, does this first measuring program being selected from the plurality of program code? Further, in lines 26 and 29 recites “generate a standardized measuring program…target measuring program…” An appropriate “measuring program” that applicant want to refer to the pre-ample of the claimed invention, it must be clarified.
 	With respect to claim 10, the claimed invention is unclear and indefinite, the claimed invention have the same problem occurred as indicated in the claim 1 above. The claim 10 is rejected by the same reasons as set forth in the claim 1.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The reasons for indicating allowable subject matter is not provided at this time because when considered in combination of the claimed invention in performance operation, the reasons relates in corporation of the limitations that being rejected as indicated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’ Hare (US 9390202) discloses coordinate measuring system data reduction.
Yu et al (US 9933256) discloses inspection program editing environment including real-time feedback related to throughput.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYAN BUI/Primary Examiner, Art Unit 2865